Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), entered into on October 22, 2018
(the “Effective Date”), is made by and between Woungmoo Lee (the “Executive”),
MagnaChip Semiconductor Corporation, a Delaware corporation (“Parent”) and
MagnaChip Semiconductor, Ltd. (together with any of its Affiliates as may employ
the Executive from time to time, any and all successors thereto, and Parent,
the “Company”).

RECITALS

A. The Company and the Executive desire to enter into this Agreement to assure
the Company of the continued exclusive services of the Executive and to set
forth the rights and duties of the parties hereto.

B. Except as otherwise set forth herein, this Agreement is intended to supersede
any prior agreements or understandings, whether formal or informal, between the
Executive and the Company or any of its Affiliates (as defined below),
including, without limitation, the letter agreement, dated as of November 3,
2015, by and between the Executive, the Company and Parent (the “Prior
Agreement”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. Certain Definitions.

(a) “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with
such Person, where “control” shall have the meaning given such term under
Rule 405 of the Securities Act of 1933, as amended.

(b) “Agreement” shall have the meaning set forth in the preamble hereto.

(c) “Annual Base Salary” shall have the meaning set forth in Section 3(a).

(d) “Annual Bonus” shall have the meaning set forth in Section 3(b).

(e) “Board” shall mean the Board of Directors of the Company.

(f) The Company shall have “Cause” to terminate the Executive’s employment
pursuant to Section 4(a)(iii) hereunder upon (i) the Executive’s conviction of,
or a plea of nolo contendere to, a felony or other crime involving moral
turpitude (or, in each case, equivalent crimes in a jurisdiction other than the
United States), but excluding minor traffic violations; (ii) the Executive’s
commission of fraud, embezzlement, or misappropriation of funds; (iii) a breach
by the Executive of his fiduciary duty to the Company or any of its Affiliates;
(iv) the Executive’s refusal to fulfill the Executive’s duties and
responsibilities (other than by reason of death or Disability) to the Company or
any of its Affiliates; (v) the Executive’s material violation of any established
lawful policy of the Company or any of its Affiliates; (vi) the Executive’s
material breach of any of the terms of any agreement the Executive has with the
Company or any of its Affiliates; (vii) the Executive’s habitual use of

 

1



--------------------------------------------------------------------------------

illicit drugs or habitual abuse of alcohol that affects his job performance; or
(viii) any gross negligence, material misconduct, or material wrongful act or
omission on the Executive’s part in connection with the Executive’s duties and
responsibilities to the Company or any of its Affiliates. The Company may
terminate the Executive’s employment for Cause under this Agreement following
issuance to the Executive of written notice of the circumstances the Company
believes constitute Cause within ninety (90) days after it becomes aware of such
circumstances; provided, however, that, if the basis for termination is curable,
then the Executive shall have fifteen (15) days after receipt of such written
notice to cure such basis, and if not cured, the Company may terminate the
Executive’s employment for Cause within ninety (90) days after the expiration of
such cure period. If, within ninety (90) days subsequent to the Executive’s
termination of employment for any reason other than by the Company for Cause,
the Company determines that the Executive’s employment could have been
terminated for Cause, the Executive’s employment will be deemed to have been
terminated for Cause for all purposes, and the Executive will be required to
disgorge to the Company all amounts received pursuant to this Agreement or
otherwise on account of such termination that would not have been payable to the
Executive had such termination been by the Company for Cause; provided, however,
that the Company’s ability to retroactively determine that the Executive’s
employment could have been terminated for Cause under this sentence will cease
upon the occurrence of a Change in Control.

(g) “Change in Control” has the meaning given to such term in the MagnaChip
Semiconductor Corporation 2011 Equity Incentive Plan.

(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(i) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by his death, the date of his death or (ii) if the Executive’s
employment is terminated pursuant to Section 4(a)(ii)-(vi), the date specified
or otherwise effective pursuant to Section 4(b).

(j) “Disability” shall mean a finding by the Company of the Executive’s
incapacitation through any illness, injury, accident or condition of either a
physical or psychological nature that has resulted in his inability to perform
the essential functions of his position, even with reasonable accommodations,
for one hundred eighty (180) calendar days during any period of three hundred
sixty-five (365) consecutive calendar days, and such incapacity is expected to
continue.

(k) “Executive” shall have the meaning set forth in the preamble hereto.

(l) “Final Base Salary” means the Executive’s Annual Base Salary as in effect
immediately prior to the termination of the Executive’s employment (or, if
clause (i) or (ii) of “Good Reason” is implicated, immediately before any
relevant diminution of the Executive’s Annual Base Salary).

(m) The Executive shall have “Good Reason” to resign from his employment
pursuant to Section 4(a)(v) in the event that any of the following actions are
taken by the Company without his consent: (i) if upon or following a Change in
Control, a diminution in the Executive’s Annual Base Salary, Target Annual Bonus
opportunity; (ii) if prior to a Change in Control, a diminution in (A) the
Executive’s Annual Base Salary, other than an across the board cumulative
reduction of no more than fifteen (15%) that applies in a similar manner to all
similarly-situated members of the senior management of the Company or

 

2



--------------------------------------------------------------------------------

(B) the Executive’s Target Annual Bonus opportunity (other than a reduction that
occurs as a result of a reduction described in clause (A) hereof); (iii) the
Company’s material breach of any of the material terms of any material agreement
between the Executive and the Company or any of its Affiliates; or (iv) a
non-temporary relocation of the Executive’s primary work location by the Company
to a location that is more than thirty-five (35) miles from the Executive’s
principal place of employment as of the date hereof (which the parties
acknowledge is Seoul, South Korea and/or Cheongju, South Korea) and that
increases the Executive’s one-way commute to work by more than thirty five
(35) miles. The Executive will not have Good Reason to terminate the Executive’s
employment and receive payments or benefits under Section 5(b) of this Agreement
unless the Executive provides the Board with written notice of the circumstances
the Executive believes constitute Good Reason within thirty (30) days after the
occurrence of such circumstances. If the Company does not cure within fifteen
(15) days after receipt of such written notice, then the Executive may terminate
the Executive’s employment for Good Reason within ninety (90) days after the
expiration of such cure period. If the Executive terminates the Executive’s
employment prior to the expiration of the fifteen (15) day cure period or more
than ninety (90) days after the expiration of the cure period, the Executive
will not be treated as having terminated the Executive’s employment for Good
Reason.

(n) “Inventions” shall have the meaning set forth in Section 7(c)(i).

(o) “Notice of Termination” shall have the meaning set forth in Section 4(b).

(p) “Parent” shall have the meaning set forth in the preamble hereto.

(q) “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority, or other entity of whatever
nature.

(r) “Proprietary Rights” shall have the meaning set forth in Section 7(c)(i).

(s) “Target Annual Bonus” means the Executive’s target Annual Bonus, expressed
as a percentage of the Annual Base Salary, under the terms of the Company’s
Profit Sharing Plan as are then in effect.

(t) “Term” shall have the meaning set forth in Section 2(b).

2. Employment.

(a) In General. The Company shall employ the Executive, and the Executive shall
be employed by the Company, for the period set forth in Section 2(b), in the
position set forth in Section 2(c), and upon the other terms and conditions
herein provided.

(b) Term of Employment. The term of this Agreement (the “Term”) shall begin on
the Effective Date and remain in effect, until terminated as provided in
Section 4.

(c) Position and Duties.

(i) During the Term, the Executive shall serve as Executive Vice President and
General Manager of the Standard Products Group of MagnaChip Semiconductor, Ltd.,
with responsibilities, duties and authority customary for such position;
provided, however, that the Board or the Chief Executive Officer of the

 

3



--------------------------------------------------------------------------------

Company (the “CEO”) may alter such responsibilities, duties and authority from
time to time. The Executive shall also serve as an officer of other Affiliates
of the Company as requested by the Board or the CEO. Except as otherwise
provided herein, the Executive shall not be entitled to any additional
compensation for service as a member of the Board or other positions or titles
he may hold with any Affiliate of the Company to the extent he is so appointed.
The Executive shall report to the CEO or any other officer of the Company as may
be designated by the Board or the CEO. The Executive agrees to observe and
comply with the Company’s rules and policies as adopted from time to time by the
Company. The Executive shall devote his full business time, skill, attention,
and best efforts to the performance of his duties hereunder; provided, however,
that the Executive shall be entitled to (A) serve on civic, charitable, and
religious boards and (B) manage the Executive’s personal and family investments,
in each case, to the extent that such activities do not materially interfere
with the performance of the Executive’s duties and responsibilities hereunder,
are not in conflict with the business interests of the Company or its
Affiliates, and do not otherwise compete with the business of the Company or its
Affiliates.

(ii) The Executive’s employment shall be principally based at the Company’s
offices in Seoul, South Korea or Cheongju, South Korea. The Executive shall
perform his duties and responsibilities to the Company at such principal place
of employment and at such other location(s) to which the Company may reasonably
require the Executive to travel for Company business purposes.

3. Compensation and Related Matters.

(a) Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of Three Hundred Fifty Million Korean Won (KRW 350,000,000) per
annum, which shall be paid in accordance with the customary payroll practices of
the Company (the “Annual Base Salary”).

(b) Annual Bonus. With respect to each calendar year that ends during the Term,
the Executive shall be eligible to receive an annual cash bonus (the “Annual
Bonus”) under the terms of the Company’s Profit Sharing Plan as are then in
effect. It is currently intended that the Board will set the Executive’s target
Annual Bonus at 60% of the Executive’s Annual Base Salary, which may be
increased by the Board in its discretion.

(c) Equity Compensation. On or before October 31, 2018, subject to the
Executive’s continued employment on such date, the Executive will receive equity
grants in respect of 2018 in the form of (i) annual operation planning-based
performance stock units (“AOP PSUs”), (ii) relative total shareholder
return-based performance stock units (“TSR PSUs”), and (iii) time-based
restricted stock units, in each case pursuant to an award agreement in a form
generally consistent with the applicable 2018 award agreements with the
Company’s senior executives, as well as the grant amounts and achievement
criteria set forth in Exhibit 1. Subject to the Executive’s continued employment
with the Company, the Executive will receive additional AOP PSU grants with
respect to 2019 and 2020 (the “2019 Grants” and the “2020 Grants”, respectively)
that are generally subject to same terms as in the 2018 AOP PSU award agreement,
except as otherwise set forth in Exhibit 1.

(d) Benefits. During the Term, the Executive shall be entitled to participate in
the employee benefit plans, programs, and arrangements of the Company now (or,
to the extent determined by the Board, hereafter) in effect, in accordance with
their terms, including,

 

4



--------------------------------------------------------------------------------

without limitation, medical and welfare benefits. For the avoidance of doubt,
nothing in this Agreement shall limit or otherwise affect the rights that the
Executive may have under any statutory pension under Korean law that is accrued
to his account as of the effective date of his separation from the Company.

(e) Annual Vacation. During the Term, the Executive shall be entitled to
paid-time-off (including vacation days) on an annual basis in accordance with
the Company’s applicable policies and practices. Any vacation shall be taken at
the reasonable and mutual convenience of the Company and the Executive.

(f) Business Expenses. During the Term, the Company shall reimburse the
Executive for all reasonable travel and other business expenses incurred by him
in the performance of his duties to the Company, in accordance with the
Company’s expense reimbursement policies and procedures.

4. Termination. The Executive’s employment hereunder may be terminated without
any breach of this Agreement only under the following circumstances:

(a) Circumstances.

(i) Death. The Executive’s employment hereunder shall terminate upon his death.

(ii) Disability. If the Executive has incurred a Disability, the Company may
give the Executive written notice of its intention to terminate the Executive’s
employment. In that event, the Executive’s employment with the Company shall
terminate effective on the later of the thirtieth (30th) day after receipt of
such notice by the Executive and the date specified in such notice, provided
that, within the thirty (30) day period following receipt of such notice, the
Executive shall not have returned to full-time performance of his duties
hereunder.

(iii) Termination with Cause. The Company may terminate the Executive’s
employment with Cause.

(iv) Termination without Cause. The Company may terminate the Executive’s
employment without Cause.

(v) Resignation with Good Reason. The Executive may resign from his employment
with Good Reason.

(vi) Resignation without Good Reason. The Executive may resign from his
employment without Good Reason upon not less than thirty (30) days’ advance
written notice to the Board.

(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 4 (other than termination
pursuant to Section 4(a)(i)) shall be communicated by a written notice to the
other party hereto (i) indicating the specific termination provision in this
Agreement relied upon, (ii) except with respect to a termination pursuant to
Section 4(a)(iv) or (vi), setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) specifying a Date of
Termination as provided herein (a “Notice of Termination”). If the Company
delivers a

 

5



--------------------------------------------------------------------------------

Notice of Termination under Section 4(a)(ii), the Date of Termination shall be
at least thirty (30) days following the date of such notice; provided, however,
that such notice need not specify a Date of Termination, in which case the Date
of Termination shall be determined pursuant to Section 4(a)(ii). If the Company
delivers a Notice of Termination under Section 4(a)(iii) or 4(a)(iv), the Date
of Termination shall be, in the Company’s sole discretion, the date on which the
Executive receives such notice or any subsequent date selected by the Company.
If the Executive delivers a Notice of Termination under Section 4(a)(v) or
(a)(vi), the Date of Termination shall be at least thirty (30) days following
the date of such notice; provided, however, that the Company may, in its sole
discretion, accelerate the Date of Termination to any date that occurs following
the Company’s receipt of such notice, without changing the characterization of
such termination as voluntary, even if such date is prior to the date specified
in such notice. The failure by the Company or the Executive to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Cause or Good Reason shall not waive any right of the Company or the Executive
hereunder or preclude the Company or the Executive from asserting such fact or
circumstance in enforcing the Company’s or the Executive’s rights hereunder.

(c) Termination and Resignation of All Positions. Upon termination of the
Executive’s employment for any reason, the Executive agrees to resign, as of the
Date of Termination or such other date requested by the Company, from all
positions and offices that the Executive then holds with the Company and its
Affiliates. In addition, as applicable, if the Executive fails to resign from
any such positions or offices, the Company shall be relieved of its obligations
under Section 5(b) hereof.

5. Company Obligations upon Termination of Employment.

(a) In General. Subject to Section 11(a), upon termination of the Executive’s
employment for any reason, the Executive (or the Executive’s estate) shall be
entitled to receive (i) any amount of the Executive’s Annual Base Salary earned
through the Date of Termination not theretofore paid, (ii) any Annual Bonus for
the year prior to the year in which the Date of Termination occurred, that was
earned but not yet paid, (iii) any expenses owed to the Executive under
Section 3(f), and (iv) any vested payment or benefit arising from the
Executive’s participation in, or benefits under, any qualified employee benefit
plans, programs, or arrangements under Section 3(d) (other than severance plans,
programs, or arrangements), which amounts shall be payable in accordance with
the terms and conditions of such employee benefit plans, programs, or
arrangements including, where applicable, any death and disability benefits (the
“Accrued Obligations”). Notwithstanding anything to the contrary, upon a
Termination with Cause, and only in the case of such a termination, the Accrued
Obligations shall not include the amount set forth in clause (ii) of the
preceding sentence or any other amounts or benefits not payable in accordance
with the terms and conditions of any employee benefit plan, program or
arrangement.

(b) Termination without Cause or Resignation with Good Reason. Subject to
Section 11(a) and subject to the Executive’s continued compliance with the
covenants contained in Sections 6, 7 and 10, if the Company terminates the
Executive’s employment without Cause pursuant to Section 4(a)(iv) or the
Executive resigns from his employment with Good Reason pursuant to
Section 4(a)(v), the Company shall, in addition to the Accrued Obligations:

 

6



--------------------------------------------------------------------------------

(i) continue to pay the Final Base Salary in accordance with the Company’s
customary payroll practices during the period beginning on the Date of
Termination and ending on the earlier to occur of (A) the first anniversary of
the Date of Termination and (B) the first date that the Executive violates any
covenant contained in Section 6 or 7 (the “Salary Payment”), and if the Date of
Termination occurs after June 30 of the calendar year in which the Date of
Termination occurs, pay the Executive a prorated portion of the Annual Bonus
payable with respect to the calendar year in which such termination occurs,
determined on a daily basis, based on actual performance achievement for such
year, and payable if and when annual bonuses are paid to other senior executives
of the Company with respect to such year (the “Pro Rata Bonus”, together with
the Salary Payment, the “Severance Payment”). Notwithstanding the foregoing, if
the Company terminates the Executive’s employment without Cause pursuant to
Section 4(a)(iv) or the Executive resigns from his employment with Good Reason
pursuant to Section 4(a)(v), in each case, either (x) during a period of time
when the Company is party to a definitive corporate transaction agreement, the
consummation of which would result in a Change in Control or (y) within eighteen
(18) months following a Change in Control (such a termination a “CIC Qualified
Termination”), then the Severance Payment shall instead equal one and one-half
(1.5) times the Final Base Salary, payable over twelve (12) months, in each case
so long as the Release (as defined below) has become effective and the Executive
has not violated any covenant contained in Section 6 or 7, in which case the
Severance Payment shall be forfeited; and

(ii) provide for vesting of outstanding unvested equity awards (A) for any
awards granted prior to January 1, 2018, in full as of the Date of Termination,
and (B) for any awards granted on or following January 1, 2018, as set forth in
the applicable award agreement or on Exhibit 1, as applicable;

provided, however, that all payments and benefits to be paid or provided
pursuant to this Section 5(b) shall commence on the sixtieth (60th) day
following the Date of Termination, and, only with respect to any cash payments,
the initial installment of such payments shall include a lump-sum payment of all
amounts accrued under this Section 5(b) from the Date of Termination through the
date of such initial payment.

Notwithstanding any provision in this Agreement to the contrary, if the
Executive breaches any of the covenants contained in Sections 6 and 7 hereof,
the Company shall have the right to cease providing any payments or benefits
under this Section 5(b) and, if requested, the Executive shall repay to the
Company within sixty (60) days of such request any previously paid payments or
benefits under this Section 5(b); provided that the foregoing shall not apply
unless the Company provides the Executive with written notice of the
circumstances it believes constitutes a breach of such covenants within ninety
(90) days after it becomes aware of such circumstances; provided further that,
if the basis for the alleged breach is curable, then the Executive shall have
fifteen (15) days after receipt of such written notice to cure such basis.

Payment of the amounts and benefits under this Section 5(b) is in lieu of any
other severance or separation pay payable to the Executive whether under any
employment agreement, offer letter or severance program, plan or policy,
applicable law (including law of the Republic of Korea) or other statute, or
otherwise; provided that nothing in this Agreement shall limit or otherwise
affect the rights of the Executive may have under any statutory pension under
Korean law that has accrued to the Executive’s account as of the Date of
Termination.

 

7



--------------------------------------------------------------------------------

(c) Release. Notwithstanding anything herein to the contrary, the amounts
payable and benefits to be provided to the Executive under Section 5(b), other
than the Accrued Obligations, shall be contingent upon and subject to the
Executive’s (or the Executive’s estate’s, if applicable) execution and
non-revocation of a general waiver and release of claims agreement generally
consistent with the form attached as Exhibit 2 hereto (as appropriately modified
to comply with applicable law, the “Release”) (and the expiration of any
applicable revocation period), on or prior to the sixtieth (60th) day following
the Date of Termination.

(d) Survival. The obligations of any of the parties under this Agreement which
by their nature may require either partial or total performance after the
termination of the Term or this Agreement (including those under Sections 6, 7,
8, 9 and 10) will survive any termination of this Agreement.

6. Non-Competition; Non-Solicitation; Non-Hire.

(a) To the fullest extent permitted by applicable law, the Executive agrees that
during the Executive’s employment with the Company, and for the twelve
(12) month period following the Executive’s termination of employment for any
reason, the Executive will not, directly or indirectly, have any equity or
equity-based interest, or work or otherwise provide services as an employee,
contractor, officer, owner, consultant, partner, director or otherwise, in any
business anywhere in the world that competes with any of the businesses of the
Company. Notwithstanding the foregoing, the Executive shall be permitted to
acquire a passive stock or equity interest in such a business, provided that the
stock or other equity interest acquired is not more than five percent (5%) of
the outstanding interest in such business;

(b) To the fullest extent permitted by applicable law, the Executive agrees that
during the Executive’s employment with the Company, and for the twelve
(12) month period following the Executive’s termination of employment for any
reason, the Executive will not, directly or indirectly, on the Executive’s own
behalf or on behalf of another (i) solicit, induce or attempt to solicit or
induce any officer, director, employee or consultant of the Company to terminate
their relationship with or leave the employ of the Company, or in any way
interfere with the relationship between the Company, on the one hand, and any
officer, director, employee, or consultant thereof, on the other hand, (ii) hire
(or other similar arrangement) any Person (in any capacity whether as an
officer, director, employee or consultant) who is, or at any time in the twelve
(12) months preceding the Date of Termination was, an officer, director,
employee or consultant of the Company or (iii) induce or attempt to induce any
customer, supplier, prospect, licensee or other business relation of the Company
to cease doing business with the Company, or in any way interfere with the
relationship between any such customer, supplier, prospect, licensee or business
relation, on the one hand, and the Company, on the other hand.

(c) In the event that the terms of this Section 6 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action. The Executive hereby acknowledges that
the terms of this Section 6 are reasonable in terms of duration, scope and area
restrictions and are necessary to protect the goodwill of the Company. The
Executive hereby authorizes the Company to inform any future employer or
prospective employer of the existence and terms of Sections 6 and 7 of this
Agreement without liability for interference with the Executive’s employment or
prospective employment.

 

8



--------------------------------------------------------------------------------

(d) As used in this Section 6, the term “Company” shall include Parent, the
Company, and any direct or indirect subsidiaries thereof or any successors
thereto.

7. Non-Disclosure of Confidential Information; Non-Disparagement; Intellectual
Property.

(a) Non-Disclosure of Confidential Information; Return of Property. The
Executive recognizes and acknowledges that he has access to confidential
information and/or has had or will have material contact with the Company’s
customers, suppliers, licensees, representatives, agents, partners, licensors,
or business relations. The Executive agrees that during his employment and in
perpetuity thereafter, the Executive shall maintain in confidence and shall not
directly, indirectly or otherwise, use, disseminate, disclose or publish, or use
for the Executive’s benefit or the benefit of any Person, any confidential or
proprietary information or trade secrets of or relating to the Company,
including, without limitation, information with respect to the Company’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment, or deliver to any
Person any document, record, notebook, computer program or similar repository of
or containing any such confidential or proprietary information or trade secrets.
Upon the Executive’s termination of employment for any reason, the Executive
shall promptly deliver to the Company all correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Company’s customers, business
plans, marketing strategies, products or processes. The Executive may respond to
a lawful and valid subpoena or other legal process but shall give the Company
the earliest possible notice thereof, shall, as much in advance of the return
date as possible, make available to the Company and its counsel the documents
and other information sought and, if requested by the Company, shall reasonably
assist such counsel in resisting or otherwise responding to such process.

(b) Non-Disparagement. The Executive shall not, at any time during his
employment and in perpetuity thereafter, directly or indirectly, knowingly
disparage, criticize, or otherwise make derogatory statements regarding the
Company, or any of its successors, directors or officers. The foregoing shall
not be violated by the Executive’s truthful responses to legal process or
inquiry by a governmental authority.

(c) Intellectual Property Rights.

(i) The Executive agrees that the results and proceeds of the Executive’s
services for the Company (including any trade secrets, products, services,
processes, know-how, designs, developments, innovations, analyses, drawings,
reports, techniques, formulas, methods, developmental or experimental work,
improvements, discoveries, inventions, ideas, source and object codes, programs,
matters of a literary, musical, dramatic or otherwise creative nature, writings
and other works of authorship) resulting from services performed for the Company
and any works in progress, whether or not patentable or registrable under
copyright or similar statutes, that were made, developed, conceived or reduced
to practice or learned by the Executive, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company (or,
if

 

9



--------------------------------------------------------------------------------

applicable or as directed by the Company) shall be deemed the sole owner
throughout the universe of any and all trade secret, patent, copyright and other
intellectual property rights (collectively, “Proprietary Rights”) of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to the Executive whatsoever. If, for any reason, any of such results and
proceeds shall not legally be a work-made-for-hire and/or there are any
Proprietary Rights which do not accrue to the Company under the immediately
preceding sentence, then the Executive hereby irrevocably assigns and agrees to
assign any and all of the Executive’s right, title and interest thereto,
including, without limitation, any and all Proprietary Rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company (or, if applicable or as directed by the
Company, any of its Affiliates), and the Company or such Affiliates shall have
the right to use the same in perpetuity throughout the universe in any manner
determined by the Company or such Affiliates without any further payment to the
Executive whatsoever. As to any Invention that the Executive is required to
assign, the Executive shall promptly and fully disclose to the Company all
information known to the Executive concerning such Invention. The Executive
hereby waives and quitclaims to the Company any and all claims, of any nature
whatsoever, that the Executive now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.

(ii) The Executive agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, the Executive shall do any
and all things that the Company may reasonably deem useful or desirable to
establish or document the Company’s exclusive ownership throughout the United
States of America or any other country of any and all Proprietary Rights in any
such Inventions, including, without limitation, the execution of appropriate
copyright and/or patent applications or assignments. To the extent the Executive
has any Proprietary Rights in the Inventions that cannot be assigned in the
manner described above, the Executive unconditionally and irrevocably waives the
enforcement of such Proprietary Rights. This Section 7(c)(ii) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of the Executive’s employment with, or service to,
the Company. The Executive further agrees that, from time to time, as may be
requested by the Company and at the Company’s sole cost and expense, the
Executive shall assist the Company in every proper and lawful way to obtain and
from time to time enforce Proprietary Rights relating to Inventions in any and
all countries. To this end, the Executive shall execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining, and enforcing such Proprietary Rights and
the assignment thereof. In addition, the Executive shall execute, verify, and
deliver assignments of such Proprietary Rights to the Company or its designees.
The Executive’s obligation to assist the Company with respect to Proprietary
Rights relating to such Inventions in any and all countries shall continue
beyond the termination of the Executive’s employment with the Company.

(d) As used in this Section 7, the term “Company” shall include Parent, the
Company, and any direct or indirect subsidiaries thereof or any successors
thereto.

 

10



--------------------------------------------------------------------------------

(e) Protected Disclosures.

(i) Nothing in this Agreement will preclude, prohibit or restrict the Executive
from (A) communicating with, any federal, state or local administrative or
regulatory agency or authority, including the Securities and Exchange Commission
(the “SEC”); (B) participating or cooperating in any investigation conducted by
any governmental agency or authority; or (C) filing a charge of discrimination
with the United States Equal Employment Opportunity Commission or any other
federal state or local administrative agency or regulatory authority.

(ii) Nothing in this Agreement, or any other agreement between the parties,
prohibits or is intended in any manner to prohibit, the Executive from
(A) reporting a possible violation of federal or other applicable law or
regulation to any governmental agency or entity, including the Department of
Justice, the SEC, the U.S. Congress, and any governmental agency Inspector
General, or (B) making other disclosures that are protected under whistleblower
provisions of federal law or regulation. This Agreement does not limit the
Executive’s right to receive an award (including, without limitation, a monetary
reward) for information provided to the SEC. The Executive does not need the
prior authorization of anyone at the Company to make any such reports or
disclosures, and the Executive is not required to notify the Company that the
Executive has made such reports or disclosures.

(iii) Nothing in this Agreement or any other agreement or policy of the Company
is intended to interfere with or restrain the immunity provided under 18 U.S.C.
§1833(b). The Executive cannot be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made (A) (1) in confidence to federal, state or local government officials,
directly or indirectly, or to an attorney, and (2) for the purpose of reporting
or investigating a suspected violation of law; (B) in a complaint or other
document filed in a lawsuit or other proceeding, if filed under seal; or (C) in
connection with a lawsuit alleging retaliation for reporting a suspected
violation of law, if filed under seal and does not disclose the trade secret,
except pursuant to a court order.

(iv) The foregoing provisions regarding protected disclosures are intended to
comply with all applicable laws. If any laws are adopted, amended or repealed
after the execution of this Agreement, this Section 7(e) shall be deemed to be
amended to reflect the same.

8. Injunctive Relief. The Executive recognizes and acknowledges that a breach of
any of the covenants contained in Sections 6 and 7 will cause irreparable damage
to the Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
or threatened breach of any of the covenants contained in Sections 6 and 7, in
addition to any other remedy that may be available at law or in equity, the
Company will be entitled to specific performance and injunctive relief (without
posting a bond). In the event of any breach or violation by the Executive of any
of the covenants contained in Section 6 and 7, the time period of such covenant
with respect to the Executive shall, to the fullest extent permitted by law, be
tolled until such breach or violation is resolved.

 

11



--------------------------------------------------------------------------------

9. Indemnification. During the Executive’s employment and service as a director
or officer (or both) and at all times thereafter during which the Executive may
be subject to liability, the Executive shall be entitled to the protection set
forth in the Indemnification Agreement between the Executive and the Company,
dated April 11, 2017, in addition to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
officers against all costs, charges, and expenses incurred or sustained by him
in connection with any action, suit, or proceeding to which he may be made a
party by reason of his being or having been a director, officer, or employee of
the Company or any of its subsidiaries, as well as any rights the Executive may
have under the Company’s articles of incorporation and bylaws (in each case,
other than any dispute, claim, or controversy arising under or relating to this
Agreement or otherwise arising under or relating to the Executive’s employment,
equity ownership or compensation). Notwithstanding anything to the contrary
herein, the Executive’s rights under this Section 9 shall survive the
termination of his employment for any reason and the expiration of this
Agreement for any reason.

10. Cooperation. The Executive agrees that, subject to the Executive’s
reasonable availability, during and after the Executive’s employment by the
Company, and without the necessity of the Company obtaining a subpoena or court
order, the Executive shall provide reasonable cooperation in connection with any
suit, action or proceeding (or any appeal from any suit, action or proceeding),
and any investigation and/or defense of any claims asserted against the Company
Releasees (as defined in the Release), which relates to events occurring during
the Executive’s employment (including furnishing relevant information and
materials to the Company or its designee and/or providing testimony at
depositions and at trial); provided that the Company shall reimburse the
Executive for reasonable out-of-pocket expenses the Executive incurs that are
associated with any such cooperation; provided further that any such cooperation
occurring after the termination of the Executive’s employment shall be scheduled
to the extent reasonably practicable so as not to unreasonably interfere with
the Executive’s business or personal affairs. Notwithstanding anything herein to
the contrary, the preceding cooperation covenant shall not apply to any suit,
action, proceeding, investigation, defense or claim that arises out of or
relates to a dispute between the Executive and any of the Company Releasees.

11. Section 409A of the Code.

(a) General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Code and
the Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date (“Section 409A”). Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be taxable currently to the
Executive under Section 409A(a)(1)(A) of the Code and related Department of
Treasury guidance, the Company and the Executive shall cooperate in good faith
to (i) adopt such amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that they
mutually determine to be necessary or appropriate to preserve the intended tax
treatment of the benefits provided by this Agreement, to preserve the economic
benefits of this Agreement, and to avoid less-favorable accounting or tax
consequences for the Company, and/or (ii) take such other actions as mutually
determined to be necessary or appropriate to exempt the amounts payable
hereunder

 

12



--------------------------------------------------------------------------------

from Section 409A or to comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes thereunder; provided, however, that this
Section 11(a) does not create an obligation on the part of the Company to modify
this Agreement and does not guarantee that the amounts payable hereunder will
not be subject to interest or penalties under Section 409A, and in no event
whatsoever shall the Company or any of its Affiliates be liable for any
additional tax, interest, or penalties that may be imposed on the Executive as a
result of Section 409A or any damages for failing to comply with Section 409A.

(b) Separation from Service under Section 409A. To the extent Section 409A is
applicable, notwithstanding any provision to the contrary in this Agreement:
(i) no amount shall be payable pursuant to Section 5(a) or (b) unless the
termination of the Executive’s employment constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; (ii) if the Executive is deemed at the time of his separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent that delayed commencement of any portion of the
termination benefits to which the Executive is entitled under this Agreement
(after taking into account all exclusions applicable to such termination
benefits under Section 409A), including, without limitation, any portion of the
additional compensation awarded pursuant to Section 5(a) or (b), is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, such portion of the Executive’s termination benefits shall not be provided
to the Executive prior to the earlier of (A) the expiration of the six-month
period measured from the date of the Executive’s “separation from service” with
the Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A) and (B) the date of the Executive’s death; provided,
that upon the earlier of such dates, all payments deferred pursuant to this
Section 11(b)(ii) shall be paid to the Executive in a lump sum, and any
remaining payments due under this Agreement shall be paid as otherwise provided
herein; (iii) the determination of whether the Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including,
without limitation, Section 1.409A-1(i) of the Department of Treasury
Regulations and any successor provision thereto); (iv) for purposes of
Section 409A of the Code, the Executive’s right to receive installment payments
pursuant to Section 5 shall be treated as a right to receive a series of
separate and distinct payments; (v) if the sixty day period following the Date
of Termination ends in the calendar year following the year that includes the
Date of Termination, then payment of any amount that is conditioned upon the
execution of the Release and is subject to Section 409A shall not be paid until
the first day of the calendar year following the year that includes the Date of
Termination, regardless of when the Release is signed; and (vi) to the extent
that any reimbursement of expenses or in-kind benefits constitutes “deferred
compensation” under Section 409A, such reimbursement or benefit shall be
provided no later than December 31 of the year following the year in which the
expense was incurred. The amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year. The amount
of any in-kind benefits provided in one year shall not affect the amount of
in-kind benefits provided in any other year.

12. Section 280G of the Code.

(a) If there is a change of ownership or effective control or change in the
ownership of a substantial portion of the assets of a corporation (within the
meaning of Section 280G of the Code) and any payment or benefit (including
payments and benefits

 

13



--------------------------------------------------------------------------------

pursuant to this Agreement) that the Executive would receive from the Company or
otherwise (“Transaction Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Company shall cause to be determined,
before any amounts of the Transaction Payment are paid to the Executive, which
of the following two alternative forms of payment would result in the
Executive’s receipt, on an after-tax basis, of the greater amount of the
Transaction Payment notwithstanding that all or some portion of the Transaction
Payment may be subject to the Excise Tax: (1) payment in full of the entire
amount of the Transaction Payment (a “Full Payment”), or (2) payment of only a
part of the Transaction Payment so that the Executive receives the largest
payment possible without the imposition of the Excise Tax (a “Reduced Payment”).
For purposes of determining whether to make a Full Payment or a Reduced Payment,
the Company shall cause to be taken into account all applicable federal, state
and local income and employment taxes and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes).
If a Reduced Payment is made, the reduction in payments and/or benefits will
occur in the following order: (1) first, reduction of cash payments, in reverse
order of scheduled payment date (or if necessary, to zero), (2) then, reduction
of non-cash and non-equity benefits provided to the Executive, on a pro rata
basis (or if necessary, to zero), and (3) then, cancellation of the acceleration
of vesting of equity award compensation in the reverse order of the date of
grant of the Executive’s equity awards.

(b) Unless the Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Accountants shall provide detailed supporting calculations to the
Company and the Executive as requested by the Company or the Executive. The
Executive and the Company shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 12(b).

13. Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any entity, including any successor to all or
substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. The Executive may not assign his
rights or obligations under this Agreement to any individual or entity. This
Agreement shall be binding upon and inure to the benefit of the Company and the
Executive and their respective successors, assigns, personnel, legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable. In the event of the Executive’s death following a
termination of his employment, all unpaid amounts otherwise due to the Executive
(including under Section 5) shall be paid to his estate.

 

14



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be governed, construed, interpreted, and
enforced in accordance with the substantive laws of the State of Delaware,
without reference to the principles of conflicts of law of Delaware or any other
jurisdiction, and where applicable, the laws of the United States.

15. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

16. Notices. Any notice, request, claim, demand, document, and other
communication hereunder to any party hereto shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally or sent by
telex, telecopy, email or sent by nationally recognized overnight courier, or
certified or registered mail, postage prepaid, to the following address (or at
any other address as any party hereto shall have specified by notice in writing
to the other party hereto):

(a) If to the Company, to it at its current executive offices, Attn: Chief
Executive Officer.

(b) If to the Executive, at his most recent address on the payroll records of
the Company.

17. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

18. Entire Agreement. The terms of this Agreement (together with the
Indemnification Agreement between Parent and the Executive, any pre-invention
assignment agreements with the Company and any other agreements and instruments
contemplated hereby or referred to herein) are intended by the parties hereto to
be the final expression of their agreement with respect to the employment of the
Executive by the Company and its Affiliates and to supersede any and all prior
employment agreements, offer letters, severance agreements and similar
agreements, plans, provisions, understandings or arrangements, whether written
or oral (including, without limitation, the Prior Agreement and the offer
letter, dated November 1, 2013, by and between the Executive and the Company),
and all such prior agreements, plans, provisions, understandings or arrangements
shall be null and void in their entirety and of no further force or effect as of
the Effective Date. The parties hereto further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

19. Amendments; Waivers. This Agreement may not be modified, amended or
terminated except by an instrument in writing signed by the Executive and a duly
authorized officer of the Company that expressly identifies the amended
provision of this Agreement. By an instrument in writing similarly executed and
similarly identifying the waived compliance, the Executive or a duly authorized
officer of the Company may waive compliance by the other party or parties with
any provision of this Agreement that such other party was or is obligated to
comply with or perform; provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure to
comply or perform. No failure to exercise and no delay in exercising any right,
remedy or power hereunder shall preclude any other or further exercise of any
other right, remedy or power provided herein or by law or in equity.

 

15



--------------------------------------------------------------------------------

20. No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

21. Construction. This Agreement shall be deemed drafted equally by both of the
parties hereto. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections, or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary: (a) the plural
includes the singular, and the singular includes the plural; (b) “and” and “or”
are each used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; and (e) “herein,” “hereof,”
“hereunder,” and other similar compounds of the word “here” refer to the entire
Agreement and not to any particular paragraph, subparagraph, section, or
subsection.

22. Dispute Resolution. The parties agree that any suit, action or proceeding
brought by or against such party in connection with this Agreement shall be
brought exclusively in the United States District Court for the District of
Delaware to the extent that federal jurisdiction exists, and in the Delaware
Chancery Court to the extent that federal jurisdiction does not exist. Each
party expressly and irrevocably consents and submits to the jurisdiction and
venue of each such court in connection with any such legal proceeding, including
to enforce any settlement, order or award, and such party agrees to accept
service of process by the other party or any of its agents in connection with
any such proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH
PARTY IN RESPECT OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.

23. Enforcement. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable, this Agreement shall
be construed and enforced as if such illegal, invalid, or unenforceable
provision were never a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance from
this Agreement. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable.

24. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, and foreign withholding
and other taxes and charges that the Company is required to withhold. The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.

 

16



--------------------------------------------------------------------------------

25. Clawback. To the extent required by applicable law (including, without
limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and/or the rules and
regulations of any securities exchange or inter-dealer quotation service on
which equity of the Company or Parent is listed or quoted, or if so required
pursuant to a written policy adopted by the Company or Parent, payments under
this Agreement or in respect of Company or Parent equity incentive awards shall
be subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Agreement and all agreements governing the terms of Company or Parent
incentive equity compensation).

26. Other Benefit Plans. No payment under this Agreement shall be taken into
account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
expressly required otherwise by law or the terms of such plan.

27. Employee Representations. The Executive represents, warrants and covenants
that (i) that he has read and understands this Agreement, is fully aware of its
legal effect, has not acted in reliance upon any representations or promises
made by the Company other than those contained in writing herein, and has
entered into this Agreement freely based on his own judgment, (ii) Executive has
the full right, authority and capacity to enter into this Agreement and
perform Executive’s obligations hereunder, (iii) Executive is not bound by any
agreement that conflicts with or prevents or restricts the full performance of
Executive’s duties and obligations to the Company hereunder during or after the
Term, (iv) the execution and delivery of this Agreement shall not result in any
breach or violation of, or a default under, any existing obligation, commitment
or agreement to which Executive is subject, and (v) the Executive shall keep all
terms of this Agreement confidential, except with respect to disclosure to the
Executive’s spouse, accountants or attorneys, each of whom shall agree to keep
all terms of this Agreement confidential.

28. Equity Ownership. The Executive will be subject to such stock ownership
guidelines and holding requirements as may be implemented by the Board from time
to time.

[signature page follows]

 

17



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first written above.

 

MAGNACHIP SEMICONDUCTOR, LTD. By:  

/s/ Young-Joon Kim

  Name: Young-Joon Kim   Title: Representative Director MAGNACHIP SEMICONDUCTOR
CORPORATION By:  

/s/ Young-Joon Kim

  Name: Young-Joon Kim   Title: Chief Executive Officer

 

EXECUTIVE

/s/ Woungmoo Lee

Woungmoo Lee



--------------------------------------------------------------------------------

EXHIBIT 1

EQUITY AWARDS

 

Type of Grant    No. of RSUs Eligible to Vest on      Payout at
Threshold      Payout
at
Target      Payout at
Maximum      10/31/2018*      12/31/2018      12/31/2019      12/31/2020  

Time-Based RSUs

     10,500        3,080        10,920        10,500        —          —       
  —    

2018 AOP

PSUs

     —          —          —          —          4,667        9,333       
10,873  

TSR PSUs

(end of 2020)

     —          —          —          —          —          7,000        14,000
 

 

*

Exact date to be determined pursuant to Section 3(c).

                    



 

19



--------------------------------------------------------------------------------

TERMS OF 2019 AND 2020 PERFORMANCE GRANTS

Subject to the Executive’s continued employment, within sixty (60) days
following each of January 1, 2019 and January 1, 2020 (each, a “60-day Period”),
the Board will establish performance goals for the 2019 Grants and the 2020
Grants, respectively, and make such grants (consistent with the below
allocations). The 2019 Grants and the 2020 Grants will have terms and conditions
consistent with those set forth in the AOP Award Agreement; provided, however,
that if a Change in Control occurs (i) during the 60-day Period for a given year
and before the applicable grant (the “Original Grant”) is made, then the
Executive will receive an equity award with respect to the target number of
shares for the applicable Original Grant, pursuant to an award agreement
generally consistent with those applicable to other senior executives, provided
that the new grant will vest on the last day of the performance period
associated with the Original Grant; provided, further, that the Committee may
instead, in its sole discretion, (x) provide executive with a cash payment equal
to the per share consideration received by shareholders in the transaction
multiplied by the applicable target award or (y) provide the Executive with a
Replacement Award as contemplated by the AOP Award Agreement or (ii) prior to
the year that the grant will be made, then the Board will determine the number
of performance stock units that the Executive will receive in respect of such
grant (if any) in its discretion.

2019 and 2020 AOP PSU Grant and Payout Amounts:

 

Grant

   Performance Period    Payout at Threshold      Payout at Target     
Payout at Maximum  

2019 Grant

   1/1/2019 ~ 12/31/2019      4,667        9,333        14,000  

2020 Grant

   1/1/2020 ~ 12/31/2020      4,667        9,333        14,000  

 

20



--------------------------------------------------------------------------------

EXHIBIT 2

FORM OF RELEASE

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, proceedings, obligations, debts, accounts, attorneys’
fees, judgments, losses, and liabilities, of whatsoever kind or nature, in law,
in equity, or otherwise. Capitalized terms used but not defined in this Release
will have the meanings given to them in the Employment Agreement dated
[                    ], 2018, between MagnaChip Semiconductor, Ltd.
(the “Company), MagnaChip Semiconductor Corporation, a Delaware corporation
(“Parent”), and [                    ] (my “Employment Agreement”).

For and in consideration of the payments and benefits under Section 5(b) of the
Employment Agreement, and other good and valuable consideration, I, for and on
behalf of myself and my executors, heirs, administrators, representatives, and
assigns, hereby agree to release and forever discharge the Company, Parent and
all of their respective predecessors, successors, and past, current, and future
parent entities, affiliates, subsidiary entities, investors, directors,
shareholders, members, officers, general or limited partners, employees,
attorneys, agents, and representatives, and the employee benefit plans in which
I am or have been a participant by virtue of my employment with or service to
the Company (collectively, the “Company Releasees”), from any and all claims
that I have or may have had against the Company Releasees based on any events or
circumstances arising or occurring on or prior to the date hereof and arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever my employment by or service to the Company or the termination
thereof, including without limitation any and all claims arising under national,
federal, provincial, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, intentional infliction of
emotional distress, or liability in tort, and claims of any kind that may be
brought in any court or administrative agency, and any related claims for
attorneys’ fees and costs, including, without limitation, claims under Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000, et seq.;
the Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil
Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et
seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C.
Section 621, et seq. (the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C.
Section 206(d); regulations of the Office of Federal Contract Compliance, 41
C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as amended, 29
U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended, 29
U.S.C. § 201 et seq.; the Employee Retirement Income Security Act, as amended,
29 U.S.C. § 1001 et seq.; and any similar national, provincial, state, or local
laws of the United States, the Republic of Korea or any other jurisdiction. I
agree further that this Release may be pleaded as a full defense to any action,
suit, arbitration, or other proceeding covered by the terms hereof that is or
may be initiated, prosecuted, or maintained by me or my descendants, dependents,
heirs, executors, administrators, or assigns. By signing this Release, I
acknowledge that I intend to waive and release all rights known or unknown that
I may have against the Company Releasees under these and any other laws.

 

21



--------------------------------------------------------------------------------

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph and that I have
not filed any claim against any of the Releasees before any local, state,
federal, or foreign agency, court, arbitrator, mediator, arbitration or
mediation panel, or other body (each individually a “Proceeding”). I
(i) acknowledge that I will not initiate or cause to be initiated on my behalf
any Proceeding and will not participate in any Proceeding, in each case, except
as required by law; and (ii) waive any right that I may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Further, I understand that, by executing this
Release, I will be limiting the availability of certain remedies that I may have
against the Company and limiting also my ability to pursue certain claims
against the Company Releasees.

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a federal statute that, among other
things, prohibits discrimination on the basis of age in employment and employee
benefit plans.

Notwithstanding the generality of the foregoing, I do not release (i) claims to
receive payments and benefits under Section 5(b) of the Employment Agreement in
accordance with the terms of the Employment Agreement, (ii) claims for
indemnification arising under any applicable indemnification obligation of the
Company, (iii) any vested rights I may have under any qualified employee benefit
plans, programs or policies of the Company and any of its Affiliates, or
(iv) claims that cannot be waived by law. Further, nothing in this Release shall
prevent me from (a) initiating or causing to be initiated on my behalf any claim
against the Company before any local, state, or federal agency, court, or other
body challenging the validity of the waiver of my claims under the ADEA (but no
other portion of such waiver); or (b) initiating or participating in an
investigation or proceeding conducted by the EEOC.

I understand that nothing in this Agreement will preclude, prohibit or restrict
me from (i) communicating with, any federal, state or local administrative or
regulatory agency or authority, including but not limited to the Securities and
Exchange Commission (the “SEC”); (ii) participating or cooperating in any
investigation conducted by any governmental agency or authority; or (iii) filing
a charge of discrimination with the EEOC or any other federal state or local
administrative agency or regulatory authority.

Nothing in this Agreement, or any other agreement with the Company, prohibits or
is intended in any manner to prohibit, me from (i) reporting a possible
violation of federal or other applicable law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
SEC, the U.S. Congress, and any governmental agency Inspector General, or
(ii) making other disclosures that are protected under whistleblower provisions
of federal law or regulation. This Agreement does not limit my right to receive
an award (including, without limitation, a monetary reward) for information
provided to the SEC. I do not need the prior authorization of anyone at the
Company to make any such reports or disclosures, and I am not required to notify
the Company that I have made such reports or disclosures.

 

22



--------------------------------------------------------------------------------

Nothing in this Agreement or any other agreement or policy of the Company is
intended to interfere with or restrain the immunity provided under 18 U.S.C.
§1833(b). I cannot be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made (i)
(A) in confidence to federal, state or local government officials, directly or
indirectly, or to an attorney, and (B) for the purpose of reporting or
investigating a suspected violation of law; (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if filed under seal; or
(iii) in connection with a lawsuit alleging retaliation for reporting a
suspected violation of law, if filed under seal and does not disclose the trade
secret, except pursuant to a court order.

I acknowledge that I have been given at least [21]/[45]1 days in which to
consider this Release. I acknowledge further that the Company has advised me to
consult with an attorney of my choice before signing this Release, and I have
had sufficient time to consider the terms of this Release. I represent and
acknowledge that if I execute this Release before [21]/[45] days have elapsed, I
do so knowingly, voluntarily, and upon the advice and with the approval of my
legal counsel (if any), and that I voluntarily waive any remaining consideration
period.

I understand that after executing this Release, I have the right to revoke it
within seven days after its execution. I understand that this Release will not
become effective and enforceable unless the seven-day revocation period passes
and I do not revoke the Release in writing. I understand that this Release may
not be revoked after the seven-day revocation period has passed. I understand
also that any revocation of this Release must be made in writing and delivered
to the Company at its principal place of business within the seven-day period.

This Release will become effective, irrevocable, and binding on the eighth day
after its execution, so long as I have not timely revoked it as set forth above.
I understand and acknowledge that I will not be entitled to payments or benefits
under Section 5(b) of the Employment Agreement unless this Release is effective
on or before the date that is 60 days following the Date of Termination (as
defined in the Employment Agreement).

I hereby agree to waive any and all claims to re-employment with the Company or
any of its affiliates and affirmatively agree not to seek further employment
with the Company or any of its affiliates.

The provisions of this Release will be binding upon my heirs, executors,
administrators, legal representatives, and assigns. If any provision of this
Release will be held by any court of competent jurisdiction to be illegal, void,
or unenforceable, such provision will be of no force or effect. The illegality
or unenforceability of such provision, however, will have no effect upon and
will not impair the enforceability of any other provision of this Release.

This Release will be governed in accordance with the laws of the State of
Delaware, without reference to the principles of conflicts of law. Any dispute
or claim arising out of or relating to this Release or claim of breach hereof
will be brought exclusively in the United States District Court for the District
of Delaware to the extent that federal jurisdiction exists, and in the Delaware
Chancery Court to the extent that federal jurisdiction does not exist. By
execution of

 

1 

NTD: To be selected based on whether applicable termination was “in connection
with an exit incentive or other employment termination program” (as such phrase
is defined in the Age Discrimination in Employment Act of 1967).

 

23



--------------------------------------------------------------------------------

this Release, I am waiving any right to trial by jury in connection with any
suit, action, or proceeding under or in connection with this Release.

 

 

[Name]

 

Date

 

24